365 S.W.3d 263 (2012)
STATE of Missouri, Respondent,
v.
Kenneth D. SILLS, Appellant.
No. ED 96501.
Missouri Court of Appeals, Eastern District.
March 27, 2012.
Application for Transfer to Supreme Court Denied May 7, 2012.
Michael A. Gross, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and GARY M. GAERTNER, JR., J.

Order
PER CURIAM.
Kenneth Sills appeals his convictions of murder in the first degree and armed *264 criminal action, and his subsequent sentences of life imprisonment without the possibility of parole and 10 years, respectively. We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
The judgment of the trial court is affirmed. Mo. R.Crim. P. 30.25(b) (2011).